Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the area of the gas outlet of the first-stage compression chamber (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner would like to note that the inventive concept is the flow area of the gas storage chamber being larger than an area of the gas outlet of the first-stage compression chamber, where the flow area of the gas storage chamber is defined by (22; 22a, 22b, 22c, 22d) in Figure 4, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
TWO-STAGE COMPRESSOR WITH A GAS STORAGE CHAMBER BETWEEN STAGES.
The disclosure is objected to because of the following informalities: on Page 7, the paragraph stating “Moreover, as shown in FIG. 2, in the present embodiment, the medium-pressure flow channel 13 is arranged adjacent to the first curved section, and the suction inlet 23 of the second-stage compression chamber 21 is arranged adjacent to the second curved section, so that the refrigerant fluid is fully buffered in the gas storage chamber 22, thereby reducing the flow resistance loss and effectively preventing the refrigerant fluid from forming vortexes at both ends of the gas storage chamber 22”.   The Examiner recommends the bolded underlined section to change to “the medium-pressure flow channel 13 is arranged adjacent to the second curved section, and the suction inlet 23 of the second-stage compression chamber 21 is arranged adjacent to the first curved section”.  The specification discloses the first curved section is 22a and the second curved section is 22b, and in Figure 4, it shows that the suction inlet 23 is adjacent to 22a, which is the first curved section.
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 is recommended to be amended by changing “first curved section” to “second curved section” and “second curved section” to “first curved section” as follows: ““the medium-pressure flow channel is arranged adjacent to the [[first curved section”.  The requested amendment is to match the specification and Figures (see Specification and discussion above).  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER’S COMMENT
The Examiner has evaluated the prior art of record, where LU (Chinese Patent Publication CN 203081766 U) appears to be the closest prior art of record.  The Examiner has included a machine translation of LU in the PTO-892 Notice of References cited.  LU does disclose a compressor (see Abstract), comprising: a first-stage cylinder comprising a first-stage compression chamber (18) (¶0052); a second-stage cylinder (A, 1) (¶0052) comprising a second-stage compression chamber (see Figures 1 and 3, ¶0052) and a gas storage chamber (2) (see Figure 1); wherein, refrigerant flowing out of the first-stage compression chamber flows through the gas storage chamber and enters the second-stage compression chamber (see Figures 1 and 3, ¶0025-¶0052).  LU fails to specifically disclose a flow area of the gas storage chamber is larger than an area of a gas outlet of the first-stage compression chamber, or show the relationship between the flow area of the gas storage chamber relative to the area of the gas outlet of the first-stage compression chamber.  The Examiner would like to note that LU is by the same assignee as the current application, and it was published on July 24, 2013.  The gas storage chamber in LU (see Figure 1 of LU) appears to be similarly shaped as the current application, however, the gas outlet of the first-stage compression chamber is not shown or disclosed to be in the claimed relationship of the flow area of the gas storage chamber is larger than an area of a gas outlet of the first-stage compression chamber in LU.  The Examiner has not found any evidence to support that this feature was publically disclosed or present in a device that was sold or available to the public 1 year prior to the current application, however, if the applicant is aware of such evidence, they have the duty to disclose. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the compressor as claimed including specifically a second-stage cylinder comprising a second-stage compression chamber and a gas storage chamber; and a flow area of the gas storage chamber is larger than an area of a gas outlet of the first-stage compression chamber is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters:  drawing objection (see above), specification objection (see above), and claim objection (see above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KITAICHI (U.S. Patent 7,290,994 B2) discloses a first and second stage compressor (see Abstract and Figure 1).  Since KITAICHI discloses the first stage discharge gases going into the closed housing (1), this area cannot be stated as being the gas storage chamber, since the claim requires that the second-stage cylinder comprise the gas storage chamber.  
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746